Title: To Benjamin Franklin from Edward Newenham, 11 May 1779
From: Newenham, Sir Edward
To: Franklin, Benjamin


Sir
Geneva 11th May 1779
I have the honour to inform your Excellency, that I have this day, received a Letter from my worthy Friends Messrs: Folsh and Hornbostel of Marsailles, enclosing a Copy of his Excellencys the Count de Vergenne’s Letter to the Marquiss de Pilles Governor of that City, granting me and my Sons permission, at your recommendation, to remain there; having been constantly travelling ever since, I could not receive that favour Sooner, or I should have acknowledged the particular honour—
I remained at Marsailles, as long as I possibly could without creating a Diffidence or Distrust in Government; having assured the Gentlemen there, that I would not desire to Stay longer, than the Time, I might possibly receive a Letter of Leave; when that Time elapsed, I left that City with much regret; for I would not on any account be even looked upon with a Jealous Eye or Suspected of acting an unworthy part in a Kingdom, where I and my Sons had received accumulated favours—
Permit me to take this earliest opportunity to return Your Excellency my most Sincere thanks for the honour you did me, & to assure you, that you should not have received any discredit from mine or my Sons Conducts, and that your worthy Countrymen shall always receive a reciprocal friendship from me; The warm parts I took in favour of the Liberties of the united states of North America, are well Known in Ireland and England; The Journals of our Parliament record parts of them, by the Motions I made; and many of your Excellency’s Countrymen have felt my Love for them; Your Friendship will, if Possible, add to my former marks of regard to such of your Brave, Worthy and Virtuous Countrymen, as the fortune of War may render my Country a place of their Temporary Residence— Accident, only, prevented my being in that Land of Freedom last December; having agreed with Captain Smith of Chesnut street in Philadelphia, master of the Ship Resolution, for my passage with my Eldest Son; being determined (if I live) to settle part of my Family in the Jerseys or Pensylvania—
After a Tour through Italy with my Sons, whose health is re-established, I am now on my Journey to Ireland through Germany, and mean to take my Passage from Ostend or Calais, May I Entreat your Excellency will grant me, My Sons and one Servant a Protection against any American Ships of War that may meet the pacquet Boat in which we sail, and to add to that honour, by obtaining me & my Sons the like favour from his Majesty, in Case of meeting any of his Ships or Vessels of War in our passage from Calais or Ostend to England, & from England to Ireland.
I flatter myself that your Excellency will excuse the trouble & Freedom of this Letter, and you may rely upon my not disgracing your favour; I hope to be honoured with an Answer, directed to Sir Edward Newenham, Poste Restante, Ostend, where, I hope to be in about 14 Days—
I have the Honour to be, Sir, with Every sincere mark of Respect & Regard Your Excellencys Most obliged & most obedient Humble Sert.
Edward Newenham
 
Notation: Eduard Newenham Geneva 11. may. 1779.
